COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947


                          Date Submitted: January 25, 2016
                           Date Decided: January 25, 2016

Brad Greenspan                                Kathaleen St. J. McCormick, Esquire
2995 Woodside Road, Suite 400                 Daniel M. Kirshenbaum, Esquire
Woodside, CA 94062                            Young, Conaway, Stargatt & Taylor
                                              100 North King Street
Gregory V. Varallo, Esquire                   Wilmington, DE 19899
Kevin M. Gallagher, Esquire
Richards, Layton & Finger, P.A.               A. Thompson Bayliss, Esquire
One Rodney Square                             Abrams & Bayliss LLP
920 North King Street                         20 Montchanin Road, Suite 200
Wilmington, DE 19801                          Wilmington, DE 19807

Kevin M. Coen, Esquire                        Daniel B. Rath, Esquire
Morris, Nichols, Arsht & Tunnell LP           Rebecca L. Butcher, Esquire
1201 North Market Street                      Tyler O’Connell, Esquire
Wilmington, DE 19801                          Landis Rath & Cobb LLP
                                              919 North Market Street
                                              Wilmington, DE 19801

              Re:    Brad D. Greenspan v. News Corporation, et al.,
                     Civil Action No. 9567-VCG

Dear Counsel and Mr. Greenspan:

      I have Mr. Greenspan’s Motion for Recusal filed today. The Plaintiff’s

motion is grounded on substantially the same allegations pled in support of his

“Application for Certification of Interlocutory Appeal” filed January 22, 2016. For

the reasons stated in my Letter Opinion and Order of January 22, 2016 denying

certification of interlocutory appeal, the Plaintiff’s Motion for Recusal is DENIED.
To the extent Mr. Greenspan attempts to include in his motion an additional ground

for recusal based on alleged actions of the Register in Chancery’s office, such ground

is incoherent and fails to state a legal or equitable basis for recusal.

      To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.



                                                Sincerely,

                                                /s/ Sam Glasscock III

                                                Sam Glasscock